Case: 10-20435 Document: 00511478834 Page: 1 Date Filed: 05/16/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 16, 2011
                                     No. 10-20435
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

KENDRICK ANDREW GREEN,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:10-CR-50-4


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
       Kendrick Andrew Green appeals the 165-month sentence imposed
following his guilty plea conviction for aggravated bank robbery, bank robbery,
and brandishment of a firearm during a crime of violence.
       Green argues that the district court erred by applying a four-level
enhancement pursuant to U.S.S.G. § 2B3.1(b)(4)(A) based on a conspirator’s
abduction of a bank teller during the bank robbery committed by Green, the
conspirator, and others. Where, as here, the defendant objects to a sentencing

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-20435 Document: 00511478834 Page: 2 Date Filed: 05/16/2011

                                  No. 10-20435

enhancement in the district court, this court reviews the district court’s
interpretation and application of the Guidelines de novo and its factual findings
for clear error. United States v. Gonzalez, 445 F.3d 815, 817 (5th Cir. 2006).
      Green’s contention that the teller was not abducted because she was not
isolated and because she was moved within the same room is without merit. The
facts in the presentence report and the exhibits introduced at sentencing provide
evidence that the teller was moved from her teller station to the bank’s vault, so
that the conspirator could rob the vault, which was located in a separate area,
down a hallway, and around the corner from the teller area. Additionally, the
vault was located behind the teller area and out of public view. Thereafter, the
teller was moved from the vault area to the back door of the bank so that Green
and the conspirator could escape. There was therefore no error in the district
court’s conclusion that Green’s conspirator abducted the bank teller. See United
States v. Johnson, 619 F.3d 469, 474 (5th Cir. 2010).
      For the foregoing reasons, the judgment of the district court is
AFFIRMED.




                                        2